NO. 12-19-00372-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


 IN RE:                                                       §

 BRIAN A. SMALE,                                              §    ORIGINAL PROCEEDING

 RELATOR                                                      §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Brian A. Smale, Relator, acting pro se, filed a petition for writ of mandamus seeking to
compel Respondent to vacate orders dismissing Wood County Commissioner’s Court and Wood
County, and severing those parties into a separate cause of action. 1 On April 30, 2020, this Court
conditionally granted the petition and directed Respondent to vacate his October 25, 2019
severance order. By an order signed on May 4, Respondent complied with this Court’s opinion
and order, rendering this proceeding moot. Accordingly, we dismiss the petition for writ of
mandamus as moot.
Opinion delivered May 6, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




          1
            Respondent is the Honorable Jeffrey Fletcher, Judge of the 402nd Judicial District Court of Wood County,
Texas. Wood County Texas, Wood County Commissioners Court, and Glen Thurman, a/k/a Glen Thurman Builder,
Inc., a/ka/ Rose Hill Springs Development, LLC are the Real Parties in Interest.
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT


                                               MAY 6, 2020

                                         NO. 12-19-00372-CV



                                          BRIAN A. SMALE,
                                              Relator
                                                V.

                                   HON. JEFFREY FLETCHER,
                                           Respondent


                                        ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by Brian
A. Smale; who is the relator in appellate cause number 12-19-00372-CV and plaintiff in trial court
2019-483, pending on the docket of the 402nd Judicial District Court of Wood County, Texas.
Said petition for writ of mandamus having been filed herein on November 12, 2019, and the same
having been duly considered, because it is the opinion of this Court that the writ should not issue,
it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby dismissed as moot.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.